Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: On pages 8 and 9 or paragraph [0049], contains written description which is at the least confusing. It appears that the text did not copy well and therefore does not read clearly. Please especially note with respect to variable statements or equations.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 6, 9-11, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (EP 1 686 309 A1; which corresponds with JP 2006-210295 (A)).

With respect to claim 1, Suzuki et al disclose the claimed invention of an optical device (as noted for example in Figures 3, 10, 11, 17A, 21, 22, 23; on page 6, 

With respect to claim 2, the optical device of claim 1, wherein a first focal distance of the first aspheric lens unit (20C) and a second focal distance of the second aspheric lens unit (20R, 20L) are differently formed.

With respect to claim 3, the optical device of claim 2, wherein the second focal distance of the second aspheric lens unit (20R, 20L) is longer than the first focal distance of the first aspheric lens unit (20C).

With respect to claim 5, the optical device of claim 3, wherein the second aspheric lens units (20R, 20L) are positioned on respective sides of the first aspheric lens unit (20C).



With respect to claim 9, the optical device of claim 1, wherein the first aspheric lens unit (20C) has a vertical length longer than a horizontal length. Note Figure 23 for example.

With respect to claim 10, the optical device of claim 9, wherein the vertical length of the first aspheric lens unit (20C) is equal to or greater than three times the horizontal length of the first aspheric lens unit (20C). Please note Figure 23 for example.

With respect to claim 11, the optical device of claim 9, wherein the second aspheric lens unit (20R, 20L) has a vertical length longer than a horizontal length. Note Figure 23, for example.

With respect to claim 13, the optical device of claim 1, wherein the beam radiation unit (5) comprises an LED. Please note for example on page 4, paragraph [0017].

With respect to claim 14, the optical device of claim 1, wherein the beam radiation unit (5) comprises: an LED configured to radiate light (please note on page 4, paragraph [0017] for example); and an optic unit configured to transmit light radiated .

Allowable Subject Matter
Claims 4, 7, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
	The prior art does not show or fairly suggest the claimed invention of a camera optical lens, having the claimed structure and claimed limitations, wherein a rejection under 35 USC 102 or 103 would be improper. Please particularly note the combination of claimed structural elements and claimed conditional limitations, including as recited in claim 4, which has to meet the recited conditional statement as well as the structural elements; as recite din claim 7 (with claim 8 dependent on claim 7), wherein the recited first aspheric lens unit lens units of claim 1 also incorporates a first spherical part and a first plane part having to meet the conditions of claim 7; and as recited in claim 12, the optical device of claim 11, wherein the vertical length of the second aspheric lens unit is equal to or greater than three times the horizontal length of the second aspheric lens  unit. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following are U.S. Patents and U.S. Patent Pubs. directed to various arrangements for optical devices utilizing lens units:
	Sugino			U.S. Patent 4,656,562
	McDermott			U.S. Patent 5,894,196
	McDermott			U.S. Patent 5,898,267
	Ohkawa			U.S. Patent 7,448,783 B2
	Chu et al			U.S. Patent 7,580,192 B1
	Lee 				U.S. Patent 8,070,326 B2
	Alasaarela et al		U.S. Patent Pub. 2008/0037116 A1
	Chinniah et al		U.S. Patent Pub. 2008/0291683 A1.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVELYN A LESTER whose telephone number is (571)272-2332. The examiner can normally be reached M-F: 10am-6pm(ET); subject to flex. schedule..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/EVELYN A LESTER/Primary Examiner
Art Unit 2872